Citation Nr: 1542145	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease. 
 
2. Entitlement to a rating in excess of 10 percent for right knee instability status post anterior cruciate ligament repair.
 
3. Entitlement to a rating in excess of 10 percent for left knee disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1991 to January 1999.

 The appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

In January 2013, the Board remanded the appeal to the RO for additional development, and it now returns to the Board for appellate review. 

The Veteran's left knee disability was originally characterized as left knee instability, but in the August 2007 decision, the RO recharacterized the disability as left knee strain, based on findings of no instability at a July 2007 VA examination.  So as not to prejudice the Veteran, the Board has characterized the service-connected disability more broadly as simply a left knee disability, in recognition of the possibility that recurrent instability may be present that failed to manifest on the specific days of recent examinations in July 2007 and January 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In accordance with the January 2013 remand, a VA examination to assess the current severity of the Veteran's right and left knee disabilities was conducted in February 2013.  At this examination, the Veteran denied flare-ups.  However, in a June 2015 submission, the Veteran argued that his right and left knees were not fully assessed at the examination because he has flare ups that result in locking of the knees causing near falls, as well as cramping and stiffness not acknowledged by the VA examiner.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Thus, the Veteran should be scheduled for an additional VA examination to assess the current nature and severity of his service-connected right and left knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to assess the current nature and severity of his right and left knee disabilities.  The claims file must be sent for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail in accordance with VA rating criteria.

The examiner must document any limitation of motion of the right and left knees.  Whether there is any pain, weakened movement, excess fatigability, or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed (1) pain on use, including during any flare ups, (2) weakened movement (3) excess fatigability or (4) incoordination.  The examiner(s) is asked to describe whether pain significantly limits functional ability during flare ups or when the knees or ankles are used repeatedly.  All limitation of function must be identified and described in detail.  If there is no pain no limitation of motion and/or no limitation of function, such facts must be noted in the report.

A complete rationale for any opinion advanced must be provided.

2. Notify the Veteran that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015).
 
 3. After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a Decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

